                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                           3:19-cv-00311-RJC-DSC

DOUGLAS P. EHMANN,                            )
                                              )
             Plaintiff,                       )
                                              )
              v.                              )
                                              )                ORDER
DUKE ENERGY CAROLINAS, LLC and                )
JOSEPH R. KLUTTZ, III,                        )
                                              )
             Defendants.                      )
                                              )

      THIS MATTER comes before the Court on Defendants’ Motion to Dismiss,

(Doc. No. 3), and the Magistrate Judge’s Memorandum and Recommendation

(“M&R”), (Doc. No. 11).

I.    BACKGROUND

      Plaintiff Douglas P. Ehmann (“Plaintiff”) owns a parcel of land in North

Carolina that borders the shoreline of Lake Norman, a reservoir of water associated

with the Catawba-Wateree Hydroelectric Project (“Project”). Defendant Duke Energy

Carolinas, LLC (“Duke Energy”) operates the Project under a license from the Federal

Energy Regulatory Commission (“FERC”). As required by its FERC license, Duke

Energy developed a Shoreline Management Plan (“SMP”) and Shoreline Management

Guidelines (“SMG”) for the Project. The SMP and SMG allow Duke Energy to issue

permits for docks and other recreational facilities on Lake Norman.

      In 2007, Plaintiff applied for a Private Facilities Permit to build a dock along

the shoreline of his property. On January 7, 2008, Duke Energy mailed to Plaintiff a
letter stating that his permit application was approved. The letter provided that

construction of the dock must be completed as described in the approved application.

Duke Energy was to be notified upon completion of construction, and a permit tag

would be attached at final inspection. Plaintiff finished construction of the dock in

2008.

        In November 2018, Plaintiff’s landscaping crew inadvertently cut down a tree

near the edge of Plaintiff’s property within the Project boundaries. On December 11,

2018, Defendant Joseph R. Kluttz, III (“Kluttz”), a Duke Energy employee, sent an

email to Plaintiff revoking the permit issued on January 7, 2008. The email stated

that “[r]ecent activity” within the Project boundaries was a violation of the SMG and

“[t]he applicable penalty for this specific violation includes the removal of the

pier/dock from Project property and the loss of consideration for lake use permitting

activities for five (5) years.” (Doc. No. 1-1, at Ex. B.) The email directed Plaintiff to

submit to Duke Energy an Engineered Restoration Plan detailing how Plaintiff would

restore the Project boundaries to their original condition.

        Plaintiff submitted to Duke Energy a restoration plan that included replacing

the cut tree and planting additional trees. Duke Energy rejected the plan because it

did not include a commitment to remove the dock.

        On January 24, 2019, Plaintiff entered into a contract with Capote Builders

and Development Company for the construction of a house on Plaintiff’s property.

Thereafter, Plaintiff sought a building permit from Mecklenburg County and was

informed that Duke Energy and Kluttz demanded a hold on any building permit for



                                           2
Plaintiff’s property. Duke Energy informed Plaintiff that if he does not remove the

dock, it will impose a “permanent sterilization” of Plaintiff’s property.

       Plaintiff filed a Complaint in the Superior Court of Mecklenburg County, North

Carolina on June 7, 2019, and Defendants removed the action to this Court on July

5, 2019. Plaintiff asserts a claim against Kluttz for tortious interference with contract

and claims against Duke Energy for a declaratory judgment, breach of fiduciary duty,

breach of contract, tortious interference with contract, and unfair or deceptive acts or

practices in violation of N.C. Gen. Stat. § 75-1.1.

       Defendants filed a motion under Rule 12(b)(6) to dismiss Plaintiff’s claims for

breach of fiduciary duty, breach of contract, tortious interference with contract, and

unfair or deceptive acts or practices.          In the M&R, the Magistrate Judge

recommended that the Court grant the motion. Plaintiff timely filed objections to the

M&R.

II.    STANDARD OF REVIEW

       A district court may assign dispositive pretrial matters to a magistrate judge

for “proposed findings of fact and recommendations.” 28 U.S.C. § 636(b)(1)(B). The

Federal Magistrate Act provides that a district court “shall make a de novo

determination of those portions of the report or specific proposed findings or

recommendations to which objection is made.” Id. § 636(b)(1); Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983).

       The standard of review for a motion to dismiss under Rule 12(b)(6) for failure

to state a claim is well known. Fed. R. Civ. P. 12(b)(6). “A motion to dismiss under



                                            3
Rule 12(b)(6) ‘challenges the legal sufficiency of a complaint,’ including whether it

meets the pleading standard of Rule 8(a)(2).” Fannie Mae v. Quicksilver LLC, 155 F.

Supp. 3d 535, 542 (M.D.N.C. 2015) (quoting Francis v. Giacomelli, 588 F.3d 186, 192

(4th Cir. 2009)). A complaint attacked by a Rule 12(b)(6) motion to dismiss will

survive if it contains enough facts “to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Facial plausibility means

allegations that allow the court to draw the reasonable inference that defendant is

liable for the misconduct alleged.     Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009).

“Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. at 678.

      Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). Specific facts are not necessary; the statement need only “give the defendant

fair notice of what the . . . claim is and the grounds upon which it rests.” Twombly,

550 U.S. at 555. Additionally, when ruling on a motion to dismiss, a court must accept

as true all of the factual allegations contained in the complaint. Erickson v. Pardus,

551 U.S. 89, 93–94 (2007). Nonetheless, a court is not bound to accept as true legal

conclusions couched as factual allegations. Papasan v. Allain, 478 U.S. 265, 286

(1986). “Courts cannot weigh the facts or assess the evidence at this stage, but a

complaint entirely devoid of any facts supporting a given claim cannot proceed.”

Potomac Conference Corp. of Seventh-Day Adventists v. Takoma Acad. Alumni Ass’n,

Inc., 2 F. Supp. 3d 758, 767–68 (D. Md. 2014). Furthermore, the court “should view



                                           4
the complaint in a light most favorable to the plaintiff.” Mylan Labs., Inc. v. Matkari,

7 F.3d 1130, 1134 (4th Cir. 1993).

III.   DISCUSSION

       Plaintiff objects to the M&R’s conclusions as to Plaintiff’s claims for breach of

contract and unfair or deceptive acts or practices.

       A.    Breach of Contract

       Under North Carolina law, “[t]he elements of a claim for breach of contract are

(1) existence of a valid contract and (2) breach of the terms of that contract.” Poor v.

Hill, 530 S.E.2d 838, 845 (N.C. Ct. App. 2000). A valid contract requires mutual

assent, consideration, and terms that are sufficiently definite to enable a court to

enforce them. Triad Packaging, Inc. v. SupplyONE, Inc., 925 F. Supp. 2d 774, 789

(W.D.N.C. 2013); Cole v. Champion Enters., 496 F. Supp. 2d 613, 621 (M.D.N.C.

2007). To state a claim for breach of contract, plaintiff must allege a contractual

obligation that has not been fulfilled by defendant. Tasz, Inc. v. Indus. Thermo

Polymers, Ltd., 80 F. Supp. 3d 671, 681 (W.D.N.C. 2015).

       Plaintiff alleges that issuance of the permit created a “contractual

relationship” between Duke Energy and Plaintiff, and Duke Energy breached its

contractual permit obligations by revoking the permit without good cause. The M&R

concluded that the letter approving Plaintiff’s permit application is insufficient to

plead the existence of a valid contract.

       Plaintiff objects to the M&R’s finding that the Complaint fails to allege a valid

contract, arguing that Plaintiff’s permit application was an offer and Duke Energy



                                           5
accepted the offer on January 7, 2008 when it approved the permit application.

Plaintiff further argues that the permit was issued pursuant to the SMG, and the

January 7, 2008 approval letter and the SMG establish the mutual rights and

obligations of Plaintiff and Duke Energy in sufficiently definite terms. Plaintiff

attaches the SMG to his objections and points to its provisions regarding violations.

For “unauthorized major cutting of the vegetated area” within the Project boundaries,

the penalty is removal of the dock from Project property, restoration, and loss of lake

use permitting activities for up to five years depending on severity and subject to

successful plant restoration. (Doc. No. 1-2, at C-54.) This is the penalty Duke Energy

imposed on Plaintiff here.    For “unauthorized minor cutting of trees within the

vegetated area” within the Project boundaries, the penalty is restoration. (Doc. No.

1-2, at C-54.) Plaintiff argues that his violation constitutes unauthorized minor

cutting, the penalty for which is only restoration, not removal of the dock. Plaintiff

thus argues that Duke Energy breached its contract with Plaintiff by imposing a

penalty that was not authorized by the SMG.

      Although styled as Plaintiff’s objections to the M&R, such objections are

actually new factual allegations.    The Complaint does not allege that the SMG

establishes Plaintiff’s and Duke Energy’s rights and obligations, as Plaintiff contends

in his objections. Nor does the Complaint allege that Plaintiff’s conduct in cutting

down one tree constitutes unauthorized minor cutting, rather than unauthorized

major cutting, and Duke Energy breached the contract by imposing a penalty that

was not authorized by the SMG. In fact, the Complaint does not refer to a single term



                                          6
of the SMG. Instead, the Complaint alleges that “a contractual relationship” was

created by issuance of the permit and Duke Energy breached its “contractual permit

obligations” by revoking the permit without good cause. Such vague allegations,

without more, are insufficient to survive a Rule 12(b)(6) motion to dismiss. The

Complaint lacks facts to support the existence of a valid contract with sufficiently

definite terms. The Complaint further fails to allege a contractual obligation that

Duke Energy failed to fulfill. It is “axiomatic that a complaint may not be amended

by the briefs in opposition to a motion to dismiss,” Katz v. Odin, Feldman &

Pittleman, P.C., 332 F. Supp. 2d 909, 917 n.9 (E.D. Va. 2004), and thus the new

allegations raised in Plaintiff’s objections cannot save the breach of contract claim.

Therefore, the Court dismisses Plaintiff’s breach of contract claim without prejudice.

      B.     Unfair or Deceptive Acts or Practices

      A claim for unfair or deceptive acts or practices under N.C. Gen. Stat. § 75-1.1

requires “(1) an unfair or deceptive act or practice, (2) in or affecting commerce, and

(3) which proximately caused injury to plaintiffs.” Walker v. Fleetwood Homes of

N.C., Inc., 653 S.E.2d 393, 399 (N.C. 2007). “A practice is unfair when it offends

established public policy as well as when the practice is immoral, unethical,

oppressive, unscrupulous, or substantially injurious to consumers.” Hills Mach. Co.,

LLC v. Pea Creek Mine, LLC, 828 S.E.2d 709, 716 (N.C. Ct. App. 2019) (quoting

Marshall v. Miller, 276 S.E.2d 397, 403 (N.C. 1981)). “[A] practice is deceptive if it

has the capacity or tendency to deceive.” Walker, 653 S.E.2d at 399 (alteration in

original) (quoting Marshall, 276 S.E.2d at 403). “The determination as to whether an



                                          7
act is unfair or deceptive is a question of law for the court.” Dalton v. Camp, 548

S.E.2d 704, 711 (N.C. 2001).

      The M&R concluded that revocation of a permit to construct a dock is not an

unfair act or practice. Plaintiff argues that Duke Energy committed unfair and

deceptive acts when it caused Mecklenburg County to put a hold on any building

permit for Plaintiff’s property and when it threatened Plaintiff that if he does not

remove the dock, Duke Energy will impose a permanent sterilization on the property.

      These alleged acts are neither deceptive nor do they rise to the level of being

immoral, unethical, oppressive, unscrupulous, or substantially injurious to

consumers. Therefore, Plaintiff fails to allege an unfair or deceptive act or practice,

and the Court dismisses this claim with prejudice.

      C.     Remaining Claims

      Plaintiff does not object to the M&R’s conclusions as to Plaintiff’s claims for

breach of fiduciary duty and tortious interference with contract. As a result, Plaintiff

has waived his right to de novo review of the M&R’s conclusions as to these claims.

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005). After

review of the M&R and the entire record, the Court determines that the Magistrate

Judge’s recommendation as to Plaintiff’s claims for breach of fiduciary duty and

tortious interference with contract is fully consistent with and supported by current

law. The Court dismisses these claims with prejudice.




                                           8
IV.   CONCLUSION

      IT IS THEREFORE ORDERED that:

      1.   The Magistrate Judge’s M&R, (Doc. No. 11), is ADOPTED; and

      2.   Defendants’ Motion to Dismiss, (Doc. No. 3), is GRANTED. Plaintiff’s

           claim for breach of contract is DISMISSED without prejudice and

           Plaintiff’s claims for unfair or deceptive acts or practices, breach of

           fiduciary duty, and tortious interference with contract are DISMISSED

           with prejudice.




                                  Signed: February 27, 2020




                                        9
